McAllister, J. This was a bill in chancery brought by appellee Eggleston against appellant Gage, for the purpose of removing, as a cloud upon the title of certain described premises of the former, a tax sale and the certificate issued thereon' to the latter. The defendant answered, denying all material allegations of the bill, to which replication was filed. Upon the hearing a decree passed granting the relief prayed. The defendant brings the case to this court on appeal, and assigns for error, among others, that the decree is not supported by any evidence. The record contains no depositions, master’s report .or certificate of evidence. Mor does the decree recite any facts as found by the chancellor. In such a case as this, where there is an absence of facts recited in the decree for its support, the party in whose favor the decree was rendered, must, in order to retain it on appeal or error, see to it that the evidence is preserved in the record in some of the modes recognized by the established rules of chancery practice in this State. White v. Morrison, 11 Ill. 361; Nichols v. Thornton, 16 Ill. 113; Mason v. Bair, 33 Ill. 194; Waugh v. Robbins, 33 Ill. 181; Eaton v. Sanders, 43 Ill. 435; McIntosh v. Saunders, 68 Ill. 128; Moss v. McCall, 75 Ill. 190. In Marion v. Collins, 98 Ill. 516, the court" says: “Appellee has preserved no evidence in the record, and, according to the practice in courts of equity as announced in many cases in this court, the party in whose favor the decree granting relief is rendered, to maintain it, must preserve the evidence, or the decree must find specific facts that were proved on the hearing. It is not the duty of the party against whom the decree granting the relief is rendered, to preserve the evidence.” For the reason, therefore, that no- facts are found by the decree, and no evidence preserved in the record in this case, the decree must be reversed and the cause remanded. Reversed cmd remanded.